Detailed Action1
Election/Restriction
Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 14-19 in the reply filed on April 12, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 recites a method for manufacturing a corrosion resistant subassembly.  The term corrosion resistant is a relative claim term.  It does not define how resistant a material or component must be to be resistant to corrosion.  In many cases this term could merely be interpreted as broad rather than indefinite, with any material capable of slowing corrosion meeting the claim limitation.  However, claim 14 later requires a choice between two alternate groups of steps based on whether the second component includes either a corrodible material or a corrosion resistant material.  Applicant’s specification makes clear that a corrodible material is a synonym for ‘non-corrosion resistant material.’  Thus, in order to know whether one is infringing the claim, one must know the dividing line between these two groups of materials.  This dividing line is undefined, rendering the claim indefinite.
Claim 14 also introduces the phrase a corrosion resistant material three different times.  It is unclear if this means all three are the same material or different materials.  Claim 14 further recites a weld is formed essentially between the [two components].  It is unclear what effect or limitation the word essentially imparts, rendering the term indefinite.  Claim 17 also uses the term essentially and is also indefinite.  All other claims are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15, 17, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0333479 to Berger.
Claim 14 recites a method for manufacturing a corrosion resistant subassembly.  Berger teaches a method of forming a corrosion resistant flange.  See Berger [0016].  Claim 14 recites an intended use of the subassembly being in a field device for monitoring a physical or chemical process variable of a medium in an automated plant.  A flange is capable of being a component of such a device.  Berger teaches that the flange has a first component (12) and a second component (18).  See Berger Fig.  Berger further teaches that the first component [is formed of] a corrodible material namely simple carbon steel.  See Berger [0019].  Berger then teaches applying a first coating of a corrosion resistant material (14) on a least a portion of the first component in the first connection region…using a generative manufacturing method such that the first coating has a first thickness profile.  See Berger [0005]-[0019].  Specifically, Berger teaches laser deposition welding of Hastelloy powder onto the carbon steel flange.  Id.  Claim 14 then presents two options depending on the material of the second component.  Berger teaches the second component is a diaphragm (18) that is preferably also made of the protecting coating material (i.e. Hastelloy).  See Berger [0022].  Thus, the relevant claim section recites connecting the first…and second component[s]…via a welding method.  Berger teaches welding the diaphragm to the coated region (24).  See Berger [0022] and Fig.  This weld would be formed essentially between the first coating…and the second component as best understood because the two are being directed welded to each other.  Regarding claim 15, laser deposition welding is a form of three-dimensional printing.  Claim 16 recites applying the coating via selective laser sintering.  Selective laser sintering is a process where metallic powder is laid down, and a laser is used to melt desired regions to form a layer.  In Berger, a powder is laid down and laser is used to melt the entire layer.  Yet selecting an entire layer is a valid option of selection.  Thus, the laser deposition process of Berger is a form of selective laser sintering.
Claim 17 recites that the first coating ha a uniform thickness.  Berger teaches the coating is uniform.  Berger teaches the coating is ground to a desired thickness, meeting this limitation.  See Berger [0022] and Fig.  Claim 17 also recites that either the first thickness profile or the intermediate layers are formed via a grinding or turning process.  This feature is anticipated because the layered nature of the various ‘or’ embodiments of claims 14 and 17 render this claim feature optional in Berger’s case.  Specifically, Berger does not have an intermediate layer.  If a reference had an intermediate layer, claim 17 could still be anticipated if either the coating or the intermediate layer were ground to a uniform thickness.  Thus, the claim is not linking the first option to only the situation where an intermediate layer does not exist and the second to one where it does.  Rather, both options are available in a case with an intermediate layer.  It therefore must follow that both options are valid if an intermediate does not exist, as in Berger.  Thus, examiner is free to only examine for the situation in which intermediate layers are formed via grinding or turning.  Since Berger has no intermediate layer, no such step must occur.  Claim 17 should probably be amended to recite that if an intermediate layer exists, either of two options are allowed, but if only a coating exists then the first option must be met.
Claim 19 recites a list of allowable corrosion resistant material[s].  Berger teaches using Hastelloy which is one of the listed materials.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected and claim 17 is alternately rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0333479 to Berger.
Claim 18 recites welding the two components together using a laser welding method.  Berger does not explicitly teach the welding technique.  But a welding technique would be required.  It would have been obvious to use laser welding for any of several reasons.  One, since a laser was already being used in the coating process it would have been obvious as a matter of common sense to use the same system a second time for the welding.  Two, examine takes Official Notice that laser welding is a well known welding technique.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Berger to use laser welding. 
Claim 17 recites that the first coating ha a uniform thickness.  Berger teaches the coating is uniform.  Berger teaches the coating is ground to a desired thickness, meeting this limitation.  See Berger [0022] and Fig.  Claim 17 also recites that either the first thickness profile or the intermediate layers are formed via a grinding or turning process.  Berger teaches machining the layer to its thickness, but does not explicitly mention either grinding or turning.  It would have been obvious to try either, however, because there are a finite number of machining techniques and both grinding a turning would have been predictable choices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”